Title: Abigail Adams to Thomas Jefferson, 19 October 1785
From: Adams, Abigail
To: Jefferson, Thomas


     
      Dear sir
      London October 19 1785
     
     Mr. Fox a young Gentleman from Philadelphia who came recommended by Dr. Rush to Mr. Adams, will have the Honour of delivering you this Letter. We requested him to call upon Mr. Stockdale for your papers &c. Mr. Adams is unwell, and will not be able to write you by this opportunity. I am to acquaint you Sir that Dr. Price has transacted the buisness respecting Mr. Hudon. The Money is paid, but the policy is not quite ready but the Dr. has promised that it shall be sent in a few days, when it will be forwarded to you.
     In your English papers you will find an extract of a Letter from Nova Scotia, representing the abuse said to be received by a Captain Stanhope at Boston, the Commander of the Mercury. The account is as false—if it was not too rough a term for a Lady to use, I would say false as Hell, but I will substitute, one not less expressive and say, false as the English.
     The real fact is this. One Jesse Dumbar a native of Massachusetts, and an inhabitant of a Town near Boston and one Isaac Lorthrope were during the War taken Prisoners, and from one ship to an other were finally turnd over to this Captain Stanhope Commander of the Mercury, who abused him and the rest of the Prisoners, frequently whiping them, and calling them Rebels. The ship going to Antigua to refit, he put all the prisoners into Jail and orderd poor Jesse 2 dozen lashes for refusing duty on Board his ship. This Mr. Dumbar felt as an indignity and contrary to the Law of Nations. Peace soon taking place Jesse returnd Home, but when Stanhope came to Boston, it quickened Jesses remembrance and he with his fellow sufferer went to Boston, and according to his deposition, hearing that Captain Stanhope was walking in the Mall, he went theither at noon day and going up to the Captain asked him if he knew him, and rememberd whiping him on Board his Ship. Having no weapon in his hand, he struck at him with his fist, upon which Captain Stanhope, stept back and drew his sword. The people immediately interposed and gaurded Stanhope to Mr. Morten Door. Dumbar and his comrade following him, and at Mr. Mortens door he again attempted to seize him. But then the high sheriff interposed and prevented further mischief, after which they all went to their several homes. This Mr. Stanhope calls assassination and complains that the News papers abuse him. He wrote a Letter to the Govenour demanding protection. The Govenour replied by telling him that if he had been injured the Law was open to him and would redress him, upon which he wrote a very impudent abusive Letter to Mr. Bowdoin, so much so that Mr. Bowdoin thought proper to lay the whole correspondence before Congress. And Congress past some resolves in concequence and have transmitted them with Copies of the Letters to be laid before Mr. Stanhopes Master.
     Dumbars Deposition was comunicated in a private Letter by Mr. Bowdoin himself to Mr. Adams, so that no publick use can be made of it, but the Govenour was sensible that without it the truth would not be known.
     Is Col. Smith in Paris? Or have we lost him? Or is he so mortified at the King of Prussias refusing him admittance to his Reviews, that he cannot shew himself here again? This is an other English Truth, which they are industriously Circulating. I have had however, the pleasure of contradicting the Story in the most positive terms, as Col. Smith had enclosed us the Copy of his own Letter and the answer of his Majesty, which was written with his own hand. How mean and contemptable does this Nation render itself?
     Col. Franks I hope had the good fortune to carry your things safely to you, and that they will prove so agreeable as to induce you to honour again with your Commands your Friend & Humble Servant
     
      Abigail Adams
     
     
      Compliments to the Gentlemen of your family and Love to Miss Jefferson. Mr. Rutledge has refused going to Holland. I fancy foreign embassies upon the present terms are no very tempting objects.
     
    